Citation Nr: 1818788	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty service with the United States Air Force from December 1967 to June 1971.  His awards and decorations include the Vietnam Service Medal and the Vietnam Campaign Medal with device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In June 2015, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

In March 2016 correspondence, the Veteran's representative submitted a statement titled "HARDSHIP" in which he noted that the Veteran was "over 75 years of age."  The Board has construed this document as a motion for advancement on the Board's docket.  Pursuant to 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c), a case may be advanced on the docket due to age when a Veteran is 75 years of age or older.  However, in this case, because VA records reflect that the Veteran is a few years younger than 75, the motion for advancement must be denied.  


FINDINGS OF FACT

1.  The medical evidence of record reflects that the Veteran does not have hearing loss for VA purposes.  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to military noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for tinnitus have been approximated.  38 U.S.C. §§ 1101, 1110, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, in specific regard to the issues herein adjudicated.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Although the Veteran's representative had requested a status update regarding this appeal, the record reflects that information was provided via a January 9, 2018, letter from the Board.

The Veteran contends that he is entitled to service connection for both hearing loss and tinnitus.  Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection for impaired hearing is only established when audiometric testing meets the specified pure tone and speech recognition criteria.  Despite the Veteran's credible contentions regarding his exposure to loud noises in service, the results of VA examination reflect that he does not currently meet those criteria.  See 38 C.F.R. § 3.385.  

Specifically, although the Veteran has reported loss of auditory acuity, he is not medically qualified to prove a matter requiring medical expertise (see Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007)) and the results of an October 2013 VA audiological examination report reflect the following pure tone thresholds in dB:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
5
15
LEFT
15
10
5
10
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  Audiogram revealed sensorineural hearing loss at the higher frequencies, bilaterally.  As for the left ear, the examination revealed a pure tone threshold of 30 dB at the 4,000 Hz frequency.  

There is no medical evidence of record reflecting that the Veteran experiences an auditory threshold of 40 decibels or greater in any of the specified frequencies (500, 1,000, 2,000, 3,000, 4,000 Hz), an auditory threshold of 26 dB or greater for at least three of the specified frequencies, or speech recognition scores of less than 94 percent using the Maryland CNC Test.  See 38 C.F.R. § 3.385.  In the absence of proof of a present hearing disability per VA guidelines, there can be no valid claim (Brammer, 3 Vet. App. at 225) and service connection for a bilateral hearing loss disability must be denied.  

The Veteran also contends that he is entitled to service connection for tinnitus and he has credibly testified regarding his exposure to loud noises during his active duty service. Specifically, he has noted, and his military occupational specialty (MOS)  supports, that was exposed to acoustic trauma while working as a security police dog handler (to include around aircraft and without hearing protection), which involved utilizing M16 rifles, as well as use of an artillery simulator.  In addition, the Veteran currently experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

An October 2013 VA examiner opined that the Veteran's tinnitus was less likely than not due to any incident of his active duty service and explained that there was no documented report of tinnitus while he was in military service.  However, that examination report did not adequately reflect the Veteran's lay account regarding the onset of his tinnitus and subsequent continuity of symptoms.  Specifically, the Veteran informed that examiner that he felt as though his tinnitus "ha[d] been there forever" and he has contended to have first experienced tinnitus during his active duty.  In regard to the 2013 VA examiner's observation regarding a lack of documented tinnitus in service, the Board observes that the Veteran is competent to report his symptoms and that the absence of evidence does not necessarily equate to unfavorable evidence.  See e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  

Accordingly, the Board resolves reasonable doubt in the Veteran's favor, and determines that service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


